     Case 2:20-cv-00675-ECM-SRW Document 6 Filed 04/01/21 Page 1 of 1




                   IN THE DISTRICT COURT OF THE UNITED STATES
                       FOR THE MIDDLE DISTRICT OF ALABAMA
                                NORTHERN DIVISION

ELIJAH MARTIN, #318746,                          )
                                                 )
      Plaintiff,                                 )
                                                 )
      v.                                         )   CIVIL ACT. NO. 2:20-cv-675-ECM
                                                 )              (WO)
WARDEN BUTLER, et al.,                           )
                                                 )
      Defendants.                                )

                                   OPINION and ORDER

       On March 2, 2021, the Magistrate Judge entered a Recommendation (doc. 5) to

which no timely objections have been filed. After an independent review of the file and

upon consideration of the Recommendation, it is

       ORDERED that the Recommendation of the Magistrate Judge is ADOPTED,

and this case is DISMISSED without prejudice for the Plaintiff’s failures to comply

with the orders of this Court and to prosecute this case.

      A separate Final Judgment will be entered.

      Done this 1st day of April, 2021.


                                        /s/ Emily C. Marks
                                  EMILY C. MARKS
                                  CHIEF UNITED STATES DISTRICT JUDGE
